Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baerlocher et al (US 2007/0293293 A1).
1. Baerlocher discloses a method of conducting a tournament in a gaming system, the method including:  (a) at a first gaming machine, receiving a first qualifying parameter input via a player input system of the first gaming machine; (b) in response to the first qualifying parameter input, making a first qualifying communication to a tournament controller included in the gaming system; (c) with the tournament controller, determining if one or more qualifying parameter values associated with the first qualifying communication satisfy a qualifying parameter definition stored in first memory accessible to 
2. Baerlocher discloses the method of claim 1 wherein receiving the first qualifying parameter input via a player input system of the first gaming machine includes receiving a player identifying input [0069], [0076].
3. Baerlocher discloses the method of claim 2 wherein receiving the player identifying input includes reading a player card at a player card reader included in the player input system of the first gaming machine [0069], [0076].
4. Baerlocher discloses the method of claim 1 further including reading one or more scores from previously conducted tournament play in the tournament game from a stored score data storage device, and, during at least a portion of a time the first gaming machine is in the enabled state for the tournament game, displaying the one or more scores from the previously conducted tournament play in the tournament game [0072], [0308].
5. Baerlocher discloses the method of claim 1 further including at the first gaming machine printing a receipt for the tournament game conducted through the first gaming machine to produce the first tournament score for the player of the first gaming machine [0383].
6. Baerlocher discloses the method of claim 1 wherein placing the first gaming machine in the enabled state for the tournament game includes changing the first gaming machine from an in-revenue mode in which a wager is required for a play at the first gaming machine to an out-of-revenue mode in which no wager is required for play in the tournament game [0068], [0214], [0256], [0317].

8. Baerlocher discloses the method of claim 1: (a) wherein the qualifying parameter definition includes a value indicating multiple attempts available in the tournament game; (b) after conducting the tournament game through the first gaming machine to produce the first tournament score for a player of the first gaming machine, determining if an additional attempt is available to the player of the first gaming machine; and (c) where the additional attempt is available to the player of the first gaming machine, maintaining the first gaming machine in the enabled state for the tournament game; (d) conducting the tournament game through the first gaming machine to produce a second tournament score for a player of the first gaming machine; and (e) at the second memory assessible by the tournament controller, storing the second tournament score for the player of the first gaming machine [0071]-[0072], [0209].
9. Baerlocher discloses the method of claim 1 wherein: (a) the qualifying parameter definition includes a value indicating multiple attempts available in the tournament game; and (b) determining if the one or more qualifying parameter values associated with the first qualifying communication satisfies the predetermined qualifying parameter definition includes determining if at least one more attempt in the tournament game is available to the player of the first gaming machine [0071]-[0072], [0209].
10. Baerlocher discloses the method of claim 1 further including: (a) prior to receiving the first qualifying parameter input via the player input system of the first gaming machine, displaying a tournament configuration interface at a display device of the tournament controller; (b) receiving a player qualifying definition input through an operator input device of the tournament controller; and (c) in response to the player qualifying definition input received through the operator input device of the 
11. Baerlocher discloses the method of claim 1 further including: (a) at a second gaming machine, receiving a second qualifying parameter input via a player input system of the second gaming machine; (b) in response to the second qualifying parameter input, making a second qualifying communication to the tournament controller included in the gaming system; (c) with the tournament controller, determining if one or more qualifying parameter values associated with the second qualifying communication satisfy the qualifying parameter definition stored in the first memory accessible to the tournament controller; (d) where the one or more qualifying parameter values associated with the second qualifying parameter input satisfy the qualifying parameter definition, placing the second gaming machine in the enabled state for the tournament game; (e) conducting the tournament game through the second gaming machine to produce a tournament score for a player of the second gaming machine; and (f) at the second memory assessible by the tournament controller, storing the tournament score for the player of the second gaming machine (Fig. 14A-14B).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Seng H Lim/Primary Examiner, Art Unit 3715